 LORD & TAYLORLord & Taylor, a Division of Associated Dry GoodsCorp. and Lee Kefauver. Case 7-CA-17434September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn December 31, 1980, Administrative LawJudge Walter H. Maloney, Jr., issued the attachedDecision in this proceeding. Thereafter, the Re-spondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein. 3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Lord & Taylor, a Division of Associated DryGoods Corp., Dearborn, Michigan, its officers,agents, successors, and assigns, shall take the action'The Respondent has excepted to the Administrative Law Judge'scredibility findings, asserting that he failed to explain his resolutions andthat the Board should reject them. While the Board considers it poorpractice for an administrative law judge to make only generalized credi-bility resolutions, this practice does not warrant routine rejection of thefindings. See Keystone Pretzel Bakery, Inc., 242 NLRB 492 (1979); DonMoe Motors. Inc., 237 NLRB 1525 (1978). We have carefully examinedthe record in this case in the light of the Respondent's contentions andfind no basis for reversing the Administrative Law Judge's findings. It isthe Board's established policy not to overrule an administrative lawjudge's resolutions with respect to credibility unless the clear preponder-ance of all of the relevant evidence convinces us that the resolutions areincorrect. Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951).2 We agree with the Administrative Law Judge's conclusion that theRespondent discharged Lee Kefauver in violation of Sec. 8(a)3) of theAct, and that her comment regarding firebombing was not the reason,but the pretext, for the discharge. See Limestone Apparel Corp., 255NLRB 722 (1981); Wright Line, a Division of Wright Line. Inc., 251NLRB 1083 (1980). We note that, at the time of Kefauver's discharge,the Respondent was aware of her stated intention to form a union at thestore. Further, we do not regard the firebombing statement to amount toa threat that Kefauver would bomb Store Manager Smith's house or in-fluence the Teamsters to do so.' We consider a narrow cease-and-desist order sufficient to remedy theunfair labor practices found, and accordingly we modify the Administra-tive Law Judge's recommended Order and notice. See Hickmott Foods,Inc., 242 NLRB 1357 (1979).In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.set forth in the said recommended Order, as somodified:1. Substitute the following for paragraph l(e):"(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed by Section 7 of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentLord & Taylor is posting this notice to complywith the provisions of an Order of the NationalLabor Relations Board. The Order was issued aftera hearing before an administrative law judge in acase in which we were found to have committedcertain unfair labor practices.WE WILL NOT coercively interrogate em-ployees concerning their union sympathies andactivities.WE WILL NOT create in the minds of em-ployees the impression that their union activi-ties are subject to company surveillance.WE WILL NOT threaten employees with dis-charge because of their union sympathies andactivities.WE WILL NOT discourage membership inany labor organization by discharging employ-ees or otherwise discriminating against them intheir hire or tenure.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights guaranteed by Sec-tion 7 of the National Labor Relations Act, asamended.WE WILL offer Lee Kefauver immediate andfull reinstatement to her former position or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to herseniority or any other rights or privileges pre-viously enjoyed, and WE WILL make herwhole for any loss of pay or benefits whichshe may have suffered by reason of the dis-crimination practiced against her, with interest.LORD & TAYLOR, A DIVISION OF As-SOCIATED DRY GOODS CORP.258 NLRB No. 82597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEWALTER H. MALONEY, JR., Administrative LawJudge: This case came on for hearing before me in De-troit, Michigan, upon an unfair labor practice complaint,'issued by the Regional Director for Region 7 of the Na-tional Labor Relations Board, which alleges that Re-spondent Lord & Taylor, a Division of Associated DryGoods Corp.,2violated Section 8(a)(1) and (3) of theAct. More particularly, the complaint alleges that Re-spondent created in the minds of its employees the im-pression that their union activities were under surveil-lance, coercively interrogated employees concerningtheir union activities, threatened to discharge employeesbecause of their union activities, and discriminatorily dis-charged Charging Party Lee Kefauver. Respondentdenies the commission of any independent violations ofSection 8(a)(1) of the Act and claims that Kefauver wasdischarged because she threatened to have the home ofthe store manager destroyed. Upon these contentions theissues herein were drawn.FINDINGS OF FACTI. THE UNFAIR LABOR PRACTICE ALLEGEDLord & Taylor operates a number of retail departmentstores throughout the United States which specialize inthe sale of high quality merchandise. Its store 26 is locat-ed in the Fairlane Town Shopping Center in Dearborn,Michigan, and is operated under the supervision and di-rection of Managing Director Terry L. Smith. Store 26employs approximately 300 full-time and part-time em-ployees who are not represented by any labor organiza-tion.Lee Kefauver was a part-time employee at store 26.She was hired on May 26, 1979, and was discharged onDecember 10, 1979. Her first assignment was that of aclerical assistant to Mary Louise Vanden Brul, who wasthe personnel director. As personnel clerk, Kefauverpreinterviewed job applicants, processed job applications,and kept certain personnel records. Early in September,when Vanden Brul was transferred from the personneldepartment to the cosmetics department as the managerof that department, Kefauver was transferred with herand served as the clerk in the cosmetic department. In'The principal docket entries in this case are as follows: a charge filedherein on February 20, 1980, by Lee Kefauver, an individual, againstLord & Taylor, a Division of Associated Dry Goods Corp.; a complaintissued by the Regional Director, for Region 7 against Respondent onApril 11, 1980; Respondent's answer filed on April 18, 1980; a hearingheld in Detroit, Michigan, on September 24 and 25, 1980; and briefs filedwith me by the General Counsel and Respondent on November 3, 1980.2 Respondent admits, and I find, that it is a Virginia corporation whichmaintains its principal place of business in New York, New York, andoperates various retail department stores throughout the United Stateswhere it sells clothing and other items. In the course and conduct of thisbusiness, Respondent annually derives gross revenues in excess ofS500,000, and annually purchases at its Dearborn, Michigan, store direct-ly from points and places located outside the State of Michigan, goodsand merchandise valued in excess of $50,000. Accordingly, Respondent isan employer engaged in commerce within the meaning of Sec. 2(2), (6),and (7) of the Act.that position she performed no sales functions but proc-essed orders and was, in her words, an assistant buyer.Kefauver was, and presumably still is, an activemember of the Women's Equity Action League and aparticipant in various feminist causes sponsored by thatorganization. Her activities on behalf of these causeswere to Vanden Brul and resulted in certain commentsby her on Kefauver's periodic employee evaluationsheets in which the latter was cautioned by Vanden Brulnot to let her outside interests interfere with her job ac-tivities and her relationships with people at the store.Other than this specific criticism Kefauver received verygood reviews.I credit Kefauver's testimony to the effect that, begin-ning late in July or early in August 1979, she began tohear rumblings of dissatisfaction from other employeesand talk about the possibility of unionization. At thattime, she was merely a listener rather than a participantin these conversations. I further credit her testimonythat, about this time, Vanden Brul reported to her a con-versation which Vanden Brul had with Jerry Nanna, Re-spondent's Detroit regional vice resident. In this conver-sation, Nanna3reportedly asked Vanden Brul whetherKefauver was sympathetic to unions. Vanden Brul toldKefauver that her reply to Nanna's question was thatKefauver was "not into unions" but was "into abortion."She went on to warn Kefauver on this occasion to "keepa low profile" and also asked her if in fact she were"into unions." Kefauver replied that she was not, towhich Vanden Brul stated, "Good. Don't be."Later, after both women had transferred from the per-sonnel department to the cosmetics department, Ke-fauver began hearing more frequent conversations amongemployees expressing dissatisfaction with Respondent'smanagement and indicating a disposition toward union-ization. Over a period of time she became less a passivelistener and more an active participant in these conversa-tions. She testified to one conversation with a shoe sales-man in which she agreed with his remark that the storeneeded a union. Sometime in October, she reported toVanden Brul that employees were beginning to get upsetand were seriously thinking about organizing. VandenBrul's immediate reaction was, "My God! Who didthat?" Kefauver declined to say but assured her that itwas getting serious. On this occasion, Vanden Brulwarned her to stay away from union talk.Late in November, Respondent's executive vice presi-dent for personnel, Donald Boyle, and its labor counsel,Gregory I. Rasin, came from New York to the Dearbornstore to hold a discussion with management personnelconcerning labor relations. This was apparently a period-ic visit which was made for the purpose of acquaintingmanagement employees with basic information concern-ing labor and employee relations. During their visit,Vanden Brul took the occasion to speak privately withRasin concerning Kefauver. She told Rasin that Ke-fauver had come to her to talk about employee interestin organizing. She also mentioned Kefauver's interest infeminism and political action and thought the latter' Nanna is no longer with Lord & Taylor and did not testify598 LORD & TAYLORmight possibly put the two interests together. Rasin toldVanden Brul that it was good that she was aware of "apotential problem" but that he did not think that theseremarks should be regarded too seriously.Shortly thereafter, Nanna called Vanden Brul into hisoffice and asked her why she wanted to speak with theCompany's labor attorney. She repeated to Nanna herconversation with Rasin. Nanna asked her if she thoughtKefauver was interested in union activity; Vanden Brulreplied in the negative. He also wanted to know whatRasin's response was to her information. Nanna endedthe interview with the observation that he thoughtVanden Brul was overreacting to what Kefauver hadtold her. I credit Kefauver's testimony that Vanden Brulspoke with her in the cosmetics department and told herthat she had just met with Nanna, and told her thatNanna asked if Kefauver was turning the Cosmetics De-partment employees into feminists. She also told Ke-fauver that Nanna had asked her if Kefauver was "intounion's" and Vanden Brul's reported reply was that shewas "into the family" now.4After Vanden Brul left Lord & Taylor, Kefauver's jobas cosmetics clerk was abolished and she was offered asales position. She was a bit apprehensive about taking asales job but decided that she would try it. She was in-structed to report on December 10 for training, whichconsisted of reading a training manual. While she was sit-ting in the training room reading the manual, Rick Ken-nedy, the manager of the men's furnishings department,came in and they struck up a conversation. They brieflydiscussed Vanden Brul's departure and Kennedy askedKefauver what she was going to do. She replied that shewas going to move into a sales position. She also toldKennedy that she was going to stay on and form a unionat the store because she was unhappy with the manage-ment, especially with Store Manager Terry Smith, andfelt it was necessary to do something to protect employ-ees from Smith. Kennedy replied that this would be ashame, adding that it seemed to him that anyone couldget what he or she wanted simply by threatening to forma union because Lord & Taylor was so paranoid aboutunions. Kefauver replied that this tactic would not workbecause employees simply could not keep threateningwithout doing anything. She said there was no opportu-nity for employees to express their problems to manage-ment and that conditions had grown intolerable. In replyto Kennedy's question, she said that only two unionsmight be involved, the Retail Clerks or the Teamsters.She also told Kennedy that the head of the Coalition ofLabor Union Women had told her that Lord & Taylorwould fire her for organizing by using some otherexcuse, but she had told her informant that this would besilly because a nationwide boycott could be organizedagainst the Company. She went on to say that if shestayed as an employee she would bring in the RetailClerks, but if she were fired she would seek the help ofthe Teamsters. She voiced the opinion that if the Team-sters organized the store this would be a black markI discredit Vanden Brul's testimony that she did not disclose this con-versation to Kefauver until after both of them had been terminated.against Smith because the Teamsters were difficult todeal with and have been known to fire bomb houses.5Kennedy testified that he felt that certain portions ofher remarks were quite incredible. He did not specifywhich portions he did not believe. Upon prompting bycounsel, he testified that he did believe the statementthat, if she were fired, she would attempt to do physicalharm to Smith. He went straight from this conversationto Smith's office to report the conversation. He informedSmith that he had been speaking with Kefauver, that shehad voiced extreme displeasure with Smith, that she felthe had made it difficult for employees to work and hadcreated an undesirable job environment, and that she wasgoing to enlist the aid of the Retail Clerks to organizethe store in order to protect employees from Smith'soverbearing managerial style. However, Kennedy saidnothing to Smith on this occasion about any threat to fir-ebomb Smith's home. Smith asked Kennedy to go to hisoffice and write down what Kefauver had told himwhile it was still fresh in his mind.After devoting about 45 minutes to making a writtenstatement, Kennedy returned to Smith's office and addedto his previous oral report. On this occasion, he toldSmith that Kefauver had also stated in the course oftheir conversation that if she were fired for any reasonfrom Lord & Taylor she would seek out the Teamstersto assist in organizing the store, that it would be difficultfor Smith to deal with the Teamsters, and that theywould put his job in jeopardy and might even firebombhis house. Kennedy also reported a threat by Kefauverto boycott Lord & Taylor if she were fired. Smith askedKennedy several times to repeat these statements andthen asked him to return to his office and write themdown.During this period of time, Smith called Boyle in NewYork, reported to Boyle what had been told to him, andasked Boyle's permission to fire Kefauver.6About 3 p.m.on December 10, Kefauver was summoned from thetraining room to Smith's office. Present in the office atthat time were Smith, Kennedy, and Lisa Botsko, the as-sistant managing director of the store. Smith asked Ke-fauver during this interview if she had recently had aconversation with Kennedy. She replied that she did. Hethen asked her whether, in the course of that conversa-tion, she had said that she would send in the Teamstersbecause they had been known to firebomb managing di-rector's homes. Kefauver replied that her discussion withKennedy had been a private conversation and that sheI The firebombing remark presents the crucial and most difficult credi-bility resolution in this case. Kefauver denies making the statement, con-tending that she only told Kennedy that the Teamsters would not messaround. I do not believe that any witness in this proceeding told theentire and unvarnished truth. However, Kefauver's failure to deny thisremark when confronted with it, coupled with an asserted admission afterher discharge to Vanden Brul that she had mentioned firebombing toKennedy, indicates to me that in fact she used the expression although, asindicated infra, the remark passed with scant notice in a lengthy and in-formal conversation until Respondent found a use for it later on.6 It is apparently standard operating procedure for a store manager toseek clearance from the New York headquarters before discharging anemployee.599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not divulge the contents of private conversations.7At this point, Smith then told her that Kennedy was amember of the management team, that he was going tobelieve what Kennedy had related to him, and that hewas going to terminate her immediately, whereupon Ke-fauver was escorted from the store. She received herfinal paycheck in the mail. Her personnel records indi-cate that she was discharged for insubordination.II. ANALYSIS AND CONCLUSIONSA. Independent Violations of Section 8(a)(1)The General Counsel adduced evidence in the form ofseveral statements by management employees whichwould tend to indicate hostility on the part of Respond-ent to union organization. However, because of timelyobjections by counsel and concessions by the GeneralCounsel on the record, much of this testimony cannotform the basis for findings of independent violations ofSection 8(a)(1) of the Act and must be restricted in itsimport to the question of general animus by Respondentagainst unionization. The allegations of independent vio-lations of the Act are directed to statements made to Ke-fauver by Vanden Brul late in November or early in De-cember and statements made by Kennedy during theconversation which he had with Kefauver on December10 just before her discharge.I have credited Kefauver's statement that, in the Cos-metics Department before she left the employ of Re-spondent, Vanden Brul told her that she had just comefrom a meeting with Regional Vice President Nanna,who had asked her if Kefauver was "into unions."Nanna's question had been prompted by a statement,made the previous day by Vanden Brul to companylabor counsel and repeated to Nanna, in which VandenBrul expressed her concern about reports concerning em-ployee dissatisfaction and their desire for unionizationwhich had been made to her by Kefauver, a known ac-tivist in feminist causes.8In a general sense, Kefauver'sunion sentiments had in fact been the subject of VandenBrul's attention and surveillance and her name had beenbrought to the attention of higher management in con-junction with possible organizing activity. When VandenBrul told Kefauver about Nanna's question-a questionwhich had been posed as a result of information aboutI At the hearing, Kefauver testified that she chose not to speak at thisinterview because she felt the meeting was stacked against her, meaningthat she was by herself in the presence of three hostile management rep-resentatives, and because she felt that anything she might say would onlygenerate pointless recriminations back and forth.' The substance of Vanden Brul's actual conversations with Rasin andNanna come from her own testimony, a portion of which appears in itsimport to be slightly at odds with other aspects thereof. Vanden Brul saidthat she went to see Rasin because she was concerned that rumors ofunionization were being brought to her by a known activist in feministcauses who had the ability to encourage people and get them interestedin more than their day-to-day activities. When pressed for further expla-nation, she said that she was not so much concerned that Kefauverwould devote to union activities the energy she had been devoting tofeminist activities but was concerned that her assertiveness would catchon with other employees and would manifest itself in their organizationalactivity. After having gone to Rasin because she was concerned aboutKefauver's encouraging other employees to organize or "band together,"as she put it, she then told Nanna that Kefauver was not involved inunion activities.Kefauver which came his way from Vanden Brul-shecreated in Kefauver the impression that her union sym-pathies and activities were under surveillance, as in factthey were. I have also concluded that this statement wasmade in the store prior to Vanden Brul's departure andrelated not only Vanden Brul's surveillance but Nanna'sas well. Accordingly, her remarks constitute a violationof Section 8(a)(1) of the Act.During the lengthy conversation which Kennedy hadwith Kefauver on December 10, he asked her whatunions might be involved in her prospective organizingactivity and was told either the Retail Clerks or theTeamsters, depending on whether she was discharged asa result of her activities. In light of the consequenceswhich followed hard on the heels of this conversation,there is little factual basis for Respondent to argue thatKennedy's question was noncoercive simply because ittook place in the context of a private friendly conversa-tion. However, even if that factual premise could be es-tablished, such questions have recently been held to beviolations of the Act notwithstanding the fact that theyare posed to a known union adherent and are not attend-ed by collateral threats. PPG Industries, Inc., LexingtonPlant, Fiber Glass Division, 251 NLRB 1146 (1980). Ac-cordingly, I conclude that, by interrogating Kefauverconcerning her union activities, Respondent herein vio-lated Section 8(a)(l) of the Act.Respondent was also charged with threatening Ke-fauver with discharge by virtue of statements made toher on December 10 by Kennedy. In the course of thisconversation, Kefauver responded to Kennedy's questionconcerning which union would be involved in her orga-nizing effort. He then asked, "What if they fire you?"Her reply was that they could not fire her because it wasillegal to do so. This statement, both by its terms and inthe context in which it was uttered, constitutes an im-plied threat that Respondent would discharge Kefauverif she engaged in union activities. Accordingly, it vio-lates Section 8(a)(1) of the Act.B. The Discharge of Lee KefauverThe General Counsel alleges that Respondent in factdischarged Kefauver because she voiced a serious inten-tion to organize the employees at Respondent's Dearbornstore and that it did so within hours after learning of herfixed intention. In support of this contention, it is clearthat the discharge took place against a background ofanimus, some of which has been found to be in violationof the Act and most of which was directed personally atKefauver. In the middle of the summer of 1979, Nannaasked Vanden Brul if Kefauver was engaged in union ac-tivities. This question was relayed to Kefauver. VandenBrul also posed the same question to Kefauver and re-ceived a negative answer. In the course of the same con-versation, she warned Kefauver to stay away from unionactivities and to keep a low profile.Later on, Kefauver reported to Vanden Brul that someemployees were thinking about organizing. However,she declined to identify who they might be. VandenBrul's response to this news was a knee jerk reaction,coupled with a second warning to Kefauver to stay600 LORD & TAYLORaway from.union activity. While Kefauver did not spe-cifically identify herself with union partisans, VandenBrul began to put two and two together and voiced hersuspicions to company representatives from New Yorkand to Respondent's regional vice president. They didnot appear to be as alarmed as she was. However, Nannaagain asked if Kefauver was involved in union activitiesand his concern was relayed to Kefauver immediatelyafter it was expressed. On the day of Kefauver's dis-charge, further animus was expressed to her by Kennedyin the form of a question concerning which unions shewas going to bring in and by a veiled threat that union-ization could lead to discharge.Respondent places great emphasis in its brief on thefact that, as of the time of her discharge, Kefauver hadnot actually contacted a labor union to interest it in orga-nizing the Dearborn store, nor had she solicited cardsfrom any employees. The fact that a potential problem,as Rasin characterized Kefauver in his conversation withVanden Brul, had not yet become a major threat is im-material if, in fact, Respondent discharged Kefauver tonip unionism in the bud. As of the time Respondent dis-charged the discriminatee, Respondent was well awareof Kefauver's union sympathies and her adamantly ex-pressed intention to go forward. In her testimony,Vanden Brul identified Kefauver as a person possessingleadership ability and a track record of activism in socialcauses, so a specifically announced intention on her partto organize the store could not be dismissed as emptyshop talk. With respect to the timing of the discharge, ittook place without 2 or 3 hours after Respondent firstlearned of a fixed intention on the part of Kefauver toengage in union activities.Respondent asserts that, while it was aware of Ke-fauver's announced plans, it actually discharged her be-cause she coupled her statements on unionization with athreat to have the store manager's home firebombed, andit was this threat, rather than any intention on her partto organize employees, which prompted its immediate re-action. Certainly a threat to do violence to a fellow em-ployee or to a member of management is a valid reasonunder the Act to discharge anyone. However, like anyother valid reason, an employee threat can be seizedupon as a pretext for discharging a union adherent whoman employer wishes to be dismissed for discriminatoryreasons. When this occurs, the Board will look to thereal reason for the discharge rather than to the assertedreason and find that a violation has occurred. See, for ex-ample, Florida Steel Corporation v. N.L.R.B., 529 F.2d1225 (5th Cir. 1976); Rexart Color & Chemical Co., Inc.,246 NLRB 240 (1979) (an employee who stated that, "ifhe lost his job, he knew people who could break armsand legs and wreck houses and cars"; and a second em-ployee who stated that, if another employee "opened hismouth again or did anything against the other employ-ees, he would take his head off and put him away";Norton Concrete Company of Longview, Inc., 249 NLRB1270 (1980) (threat against supervisor to "return ... andwhip [the] ass of [that] baldheaded ...if he didn't like"what the employee was doing); Heat Research Corpora-tion, 243 NLRB 206 (1979) (threat to another employeethat, "if he did not watch out, things could happen tohim and his family"); Great Plains Beef Company, 241NLRB 948 (1979) (in the context of an interunion disputeat a plant, a threat to an employee that, if she mentionedto management who had attended a union meeting, theunion would "can her ass"); Pepsi-Cola Bottling Companyof Brookfield, Inc., 199 NLRB 509 (1972) (threat to otheremployees that, "if you don't vote for the Union, I'mgoing to beat your heads in"); FMC Corporation, 211NLRB 770 (1974) ("I'll get even .... I'll fix someone.... I guess I'll have to run over someone" uttered toor about employees who reported union activities tomanagement); J. C Penney, Company, Inc., 214 NLRB445 (1974) ("If you don't vote for the union, I'll killyou"); Petropak, Inc., 238 NLRB 991 (1978) (a threat toanother employee to "punch his lights"); Syncro Corpora-tion, 234 NLRB 550 (1978) (a threat to another employeeto slash her tires). I conclude that Kefauver's offensivestatement falls into the same category with the above-quoted utterances.The statement that the Teamsters have been known tofirebomb store managers' homes was uttered by the dis-criminatee in conjunction with other statements relativeto unionization which were brought to Respondent's at-tention at the same time and which are protected by theAct. While the statement in question was extravagantand inflammatory, it was also preposterous on its face. Itwas conditional in its nature ("If I am fired") and condi-tional upon the ability of the speaker to prevail upon athird party-a labor organization with which she had noconnections-to carry out the action therein.9The threatwas uttered by a solitary middle-aged female employeewho was not "into violence" and about whom no historyof violent conduct can be found in the record.Of more importance than syntax is the way in whichRespondent reacted to the statement. When Smith, thepresumed object of the threat, heard about it, he invokedthe condition which was contained in the threat, namely,firing Kefauver, but he made no effort to report thematter to law-enforcement authorities, a routine responsewhich would surely be expected from anyone who genu-inely thought that his life or that of his family was indanger. Of more significance is the response of Kennedy,who participated in the entire conversation and who re-ported it to Smith as soon as he could get from the train-ing room to Smith's office. While quick to tell Smith thatKefauver was going to organize the employees, was madat him, thought he was a poor manager, and was goingto bring in the Retail Clerks, Kennedy omitted any men-tion of firebombing until later, after he had reflectedupon the conversation and had begun to place its con-tents on paper. Only then did he return to Smith's officeand report the firebomb statement as something of anafterthought. Kennedy referred to this statement in histestimony as "a detail" and indeed it was until it ap-peared that it could be expanded upon to provide a basis9 In this respect, Kefauver's threat is reminiscent of the famous state-ment reported in Tuberville v. Savage. Nisi Pnus, I Mod. Rep. 3; 86 Eng.Rept. 84 (1969), when an individual was sued for assault for drawing hissword and saying, "If it were not assize time, I would not take such lan-guage from you." Since it was assize time, the statement was held not tobe an assault "for the declaration of the pltf. was, that he would not as-sault him, the Judges being in town."601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor eliminating a known union sympathizer and politicalactivist from the payroll. This reaction, coupled withanimus, company knowledge, suspicious timing, and pre-vious warnings to Kefauver, makes it clear that it wasnot the threat to firebomb but the threat to unionizewhich caused Respondent to move without delay in dis-charging the discriminatee.10 When it did so, it violatedSection 8(a)(1) and (3) of the Act.Upon the foregoing findings of fact and upon theentire record herein considered as a whole, I make thefollowing:CONCLUSIONS OF LAW1. Respondent Lord & Taylor, a Division of Associat-ed Dry Goods Corp., is now, and at all times materialherein has been, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. By discharging Lee Kefauver because of her unionsympathies and union activities, Respondent herein vio-lated Section 8(a)(3) of the Act.3. By the acts and conduct set forth above in Conclu-sion of Law 2; by coercively interrogating employeesconcerning their union activities; by threatening employ-ees with discharge because of their union sympathies andactivities; and by creating in the minds of employees theimpression that their union activities were subject tocompany surveillance, Respondent herein violated Sec-tion 8(a)(l) of the Act.4. The aforesaid unfair labor practices have a close, in-timate, and adverse effect upon the free flow of com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent herein engaged in cer-tain unfair labor practices, I will recommend that it berequired to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purposesand policies of the Act. Because the unfair labor prac-tices found herein demonstrate a disregard by this Re-spondent for the fundamental rights of its employees, Iwill recommend to the Board a so-called broad 8(a)(1)remedy designed to suppress any and all violations ofthat section of the Act. Hickmott Foods, Inc., 242 NLRB1357 (1979). I will further recommend that Respondentbe required to offer to Lee Kefauver full and immediatereinstatement to her former or substantially equivalentemployment, and to make her whole for any loss ofearnings she may have suffered by reason of the discrimi-nation found herein in accordance with the Woolworth'o Respondent argues that the discharge was, at most, a mixed-motivedischarge and that the Board's recent holding in Wright Line. a Divisionof Wright Line, Inc., 251 NLRB 1083 (1980), should be applied to thefacts of this case. In its view, Wright Line would require a dismissal ofthe discharge portion of the complaint because the record does not sup-port a prima facie showing that protected conduct was the principal moti-vating factor for the discharge. The analysis contained above is basedupon the premise that unprotected conduct was merely a pretext for adischarge which was, in fact, wholly effectuated for a discriminatoryreason. Since the discharge was not prompted by mixed motives but for asingle true motive, the Board's holding in Wright Line is inapplicable.formula," with interest thereon at the adjusted primerate used by the Internal Revenue Service for computinginterest on tax payments. Olympic Medical Corporation,250 NLRB 146 (1980); Isis Plumbing & Heating Co., 138NLRB 716 (1962) I will also recommend that Respond-ent be required to post a notice, advising its employeesof their rights and of the remedy in this case.Upon the foregoing findings of fact, conclusions oflaw, and the entire record herei considered as a whole,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER 12The Respondent, Lord & Taylor, a Division of Associ-ated Dry Goods Corp., Dearborn, Michigan, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concerningtheir union sympathies and union activities.(b) Creating in the minds of employees the impressionthat their union activities are subject to company surveil-lance.(c) Threatening employees with discharge if theyengage in union activities.(d) Discouraging membership in or activities on behalfof any labor organization by discharging employees orby otherwise discriminating against them in their hire ortenure.(e) By any other means or in any manner interferingwith, restraining, or coercing employees in the exerciseof the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Offer Lee Kefauver full and immediate reinstate-ment to her former or substantially equivalent employ-ment, without prejudice to her seniority or to otherrights which she previously enjoyed, and make herwhole for any loss of pay suffered by her by reason ofthe discrimination found herein in the manner describedabove in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll and other records necessary to analyze theamount of backpay due under the terms of this Order.(c) Post at Respondent's Dearborn, Michigan, storecopies of the attached notice marked "Appendix." 3Copies of said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by"F W Woolworth Company, 90 NLRB 289 (1950).2 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.13 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board.602 LORD & TAYLORit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered.defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.603